Title: Emmanuel, marquis de Grouchy to Thomas Jefferson, 2 December 1819
From: marquis de Grouchy, Emmanuel,
To: Jefferson, Thomas


					
						Philadelphie, le 2 decembre, 1819
					
					Il m’est impossible de vous taire, Monsieur, le plaisir que j’ai eu a reçevoir le môt obligeant que vous m’avés adrèssé, a l’occasion de l’envoy de ma brochure relative a la bataille de Waterloo. Votre maniere de juger des événemens, et de leurs causes, est trop prépondérante a mês yeux, pour que je ne me félicite pâs de vous voir partager l’opinion des hommes impartiaux, et désintèressés, quant aux rèels Mobiles de nos revers, pendant la courte campagne de 1815. je m’occupe, en ce moment, a en écrire un recit complet, et je m’empresserai de vous le transméttre, dès qu’il Sera achevé. En attendant, permettés que je joingne aûx lignes, quelques uns des éxtraits qu’ont donné les journeaux francais les plus accrèdités de ma réfutâtion de l’ouvrage du Général Gourgaud. S’il y a un peu d’amour propre de ma part, a vous faire cet envoy, j’espère que vous en trouverés l’excuse dans la perfidie avec laquélle on S’est plu a calomnier les derniers instans de ma carière militaire
					
					
						Daignés agréer, Monsieur, l’hommâge de ma plus haute éstime, et croire a l’etendue des Sentimens que je vous porte, en commun avec les hommes libèraux de tous les pays.
						
							le Ml Cte de Grouchy
						
					
				 
					Editors’ Translation
					
						
							
								Philadelphia, 2 December, 1819
						
						I find it impossible to leave unspoken, Sir, my pleasure at receiving the kind words you wrote me on the occasion of my sending you my pamphlet on the battle of Waterloo. The manner in which you judge events and their causes is to me so preeminent that I must congratulate myself on seeing that you share the opinion of impartial and disinterested men concerning the real reasons for our setback during the short campaign of 1815. I am presently writing a complete account of it, and I will hasten to send it to you, as soon as it is finished. Meanwhile, allow me to add to these lines some excerpts from what the most reputable French newspapers have published about my refutation of General Gourgaud’s work. If I feel some pride in sending you these, I hope you will find the excuse in the perfidy with which some people have been pleased to slander the last moments of my military career
						
							Deign to accept, Sir, the homage of my highest esteem, and to believe in the full extent of the sentiments for you that I share with liberal men of all countries.
							
								Maréchal Comte de Grouchy
							
						
					
				